Title: [Diary entry: 12 May 1785]
From: Washington, George
To: 

Thursday 12th. Mercury at 59 in the Morning—66 at Noon and 68 at Night. Foggy Morning—Wind at So. Wt. About noon the Clouds dispersed and afterwards became clear, warm, & pleasant. Added some more Filberts to those planted on the 16th. of last Mo[nth] in the 5th. row of the Guinea grass seeds, below the Everlasting Pease and at the end of these, & below the 3d. Stake, I planted some Cobb Nuts (given me by my Sister Lewis) at the distance of Six Inches a part. Yesterday (tho’ it escaped Notice at the time) I sowed in drills (three) on the South side the gate, adjoining the Orchard grass Seeds and upon the bank of the old ditch which I had levelled a few Seeds of a grass given me by Colo. Archibald Cary—who had it from Colo. Wm. Peachy who speaks of it in high terms. This I did just before the rain set in.